DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the unlabeled rectangular boxes shown in the drawings should be provided with descriptive text labels, see Figs. 1a,1b,1c,2a, 2b,3,4,10-11,12b.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the input interface (claim 16) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code, see pg. 4. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a signal input for receiving multiple ECG signals…”in claim 1, “a storage for storing trained parameters for…” in claim 1. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Specifically, “a storage for storing trained parameters for…” has been interpreted to include an electronic memory, say a flash memory, or magnetic memory, say hard disk or the like. A storage may comprise multiple discrete memories together making up the storage as recited in the specification (e.g. para. [0145] of published application) and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The terms “normal” and “abnormal” in claims 1, and 16-18 are relative terms that depend on the circumstances of the condition of interest that is being monitored which renders the claim indefinite since one of ordinary skill in the art would not be able to determine the metes and bounds of the claim since it would depend on the circumstances of the condition of interest that is being monitored, clarification is required. Claim 16 recites the limitation “an input interface arranged to receive a first training set of fetal vector..” it is unclear exactly what structural arrangement of the input interface applicant is attempting to claim when reciting “an input interface arranged to receive a first training set of fetal vector..”, is applicant attempting to claim a particular structural arrangement of the input interface? clarification is required. Claim 16 recites “wherein the training set” (line 6) it is unclear which training set, i.e. the first training set of the second training set, applicant is referring to, clarification is required. 
Claim limitation “a signal input for receiving multiple ECG signals…” in claim 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The drawings show a generic box labeled as a signal input 210 but does not disclose the associated structure, therefore the disclosure is devoid of any structure that performs the function in the claims. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 2-15 and 19-20 directly or indirectly depend from claims 1, or 16-18 and are also rejected to for the reasons stated above regarding claims 1 and 16-18. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3-5,10, 14-15, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0185108 to Vullings et al. (Vullings) (cited by applicant) in view of US 2020/0205745 to Kohsousi et al. (Kohsousi). 
In reference to at least claims 1,17 and 19 
Vullings teaches fetal monitoring which discloses a device (e.g. cardiac monitoring device, Fig. 6) for processing a fetal electrocardiogram (e.g. fetal vector electrocardiogram, para. [0125]), the device comprising:  a signal input (e.g. plurality of electrodes 718, Fig. 6) for receiving multiple ECG signals from multiple electrodes (e.g. electrodes receive multiple ECG signals, Figs. 1, 6, para. [0074], [0125]) said electrodes being configured for arranging on the abdomen of a pregnant woman (e.g. pregnant mother, located on abdomen, Figs. 1, 6, para. [0055], [0074], [0125]), a storage (e.g. it is inherent that the cardiac monitoring device shown within Fig. 6 contains some form of storage for carrying out the operations of the device), a processor (e.g. it is inherent that the cardiac monitoring device shown within Fig. 6 contains some form of processor for carrying out the operations of the device, for causing a processor, para. [0045], [0138], [0149]) configured to obtain at least a partial fetal ECG signal from the multiple ECG signals , and calculate at least one fetal vector cardiogram (VCG) from said multiple fetal ECG signals (e.g. fetal vector electrocardiogram, para. [0125]-[130]). Vullings discloses a computer program product comprising computer executable instructions for causing a processor to perform the method set forth (e.g. extends to computer programs, para. [0045], [0138], [0149]). Vullings discloses the use of machine learning (e.g. machine learning techniques, para. [0009]) but does not explicitly teach storing trained parameters for a machine learning classifier for classifying a fetal vector cardiogram as normal or as abnormal and providing the fetal vector cardiogram as an input to a machine learning classifier configured with the trained parameters, and obtain a classification from the machine learning classifier and communicate the classification to an operator of the device.
Khosousi teaches methods and systems to configure and use neural networks in characterizing physiological systems which discloses a device (e.g. system 100, Fig. 1) for processing a fetal electrocardiogram (fECG) (e.g. biophysical signals may include a fetal ECG data set, para. [0208]). The device including a signal input for receiving multiple ECG signals from multipole electrodes (e.g. 114a-f, Fig. 1), a storage for storing trained parameter for a machine learning classifier for classifying a fetal cardiogram as normal or abnormal (e.g. training of a neural network, abstract, para. [0006], [0023], [0075] for use in diagnosing the presence, non-presence, localization and/or severity of certain disease states or conditions associated with or affecting the cardiovascular system, para. [0012], [0023]-[0024], [0069], [0070], [0075], [0081]) and providing the fetal vector cardiogram as an input to a machine learning classifier  (e.g. biophysical signals may include a fetal ECG data set, para. [0208]) configured with the trained parameters, and obtain a classification from the machine learning classifier and communicate the classification to an operator of the device (e.g. one or more neural networks are used for diagnosing the presence, non-presence, localization and/or severity of certain disease states or conditions associated with or affecting the cardiovascular system, para. [0012], [0023]-[0024], [0069], [0070], [0075], [0081]). Khosousi discloses a computer readable medium having instructions thereon, wherein execution of the instruction by one or more processors cause the one or more processors to perform any of the methods (e.g. para. [0050], [0198]-[0199]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Vullings with the teachings of Khosousi to include storing trained parameters for a machine learning classifier for classifying a fetal vector cardiogram as normal or as abnormal and providing the fetal vector cardiogram as an input to a machine learning classifier to obtain a classification from the machine learning classifier and communicate the classification to an operator of the device in order to yield the predictable result of providing an automated technique for analyzing the fetal cardiogram to classify the current condition of the fetus within minimal user intervention. 
In reference to at least claim 3
Vullings modified by Khosousi teaches a device according to claim 1. Khosousi further discloses the machine learning classifier is a deep neural network (e.g. deep neural network, para. [0006], [0023], [0044], [0069], [0075])
In reference to at least claim 4
Vullings modified by Khosousi teaches a device according to claim 1. Khosusi further discloses wherein computing the fetal VCG (e.g. biophysical signals may include a fetal ECG data set, para. [0208]) is performed on a higher sample-rate, the fetal vector cardiogram being down-sampled to a lower sample-rate before providing as an input to the machine learning classifier (e.g. down-sampling operations, para. [0032], [0086], [0104], [0108]).
In reference to at least claim 5
Vullings modified by Khosousi teaches a device according to claim 1. Vullings discloses obtaining multiple fetal vector cardiograms corresponding to different heartbeats of the same fetus from said multiple fetal ECG signals  (e.g. electrodes receive multiple ECG signals, Figs. 1, 6, para. [0074], [0125]) and further discloses averaging the multiple fetal VCGs (e.g. averaging successive fetal ECG complexes, para. [0059], [0083], [0141]). Khosousi discloses a fetal ECG data set (e.g. para. [0208]) and averaging to generate a down-sampled centered data set for input into the neural networks (e.g. para. [0102], [0104], [0151]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Vullings with the teachings of Khosousi to include using an average fetal VCG as the input to the classifier in order to yield the predictable result of providing a centered data set that has a higher signal-to-noise ratio. 
In reference to at least claim 10
Vullings modified by Khosousi teaches a device according to claim 1. Khosousi further discloses wherein the trained parameters have been obtained from a method for training a machine learning classifier for classifying a fetal vector cardiogram (e.g. biophysical signals may include a fetal ECG data set, para. [0208]) as normal or as abnormal, the method comprising training the machine learning classifier on a training set of fetal vector cardiograms (e.g. biophysical signals may include a fetal ECG data set, para. [0208]), wherein the training set comprises fetal vector cardiograms corresponding to fetuses diagnosed with a Congenital Heart Disease (CHD) (e.g. congenital heart disease, para. [0013]), and fetal vector cardiograms corresponding to fetuses not-diagnosed with a heart condition (e.g. data sets to train a classifier, abstract, para. [0006], [0023], [0075]). 
In reference to at least claim 14
Vullings modified by Khosousi teaches a device according to claim 1. Khosousi further discloses computing a confidence estimation for the classification (e.g. confidence intervals, para. [0164], [0169]). 
In reference to at least claim 15
Vullings modified by Khosousi teaches a device according to claim 1. Khosousi further discloses the processor configured to provide ultrasound data as a further input to the machine learning classifier (e.g. active biophysical signal acquisition means can include ultrasound, para. [0009], [0071]-[0072]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2019/0313929 to Sana et al. which teaches a system and method for non-invasive extraction of fetal electrocardiogram signals. US 2020/0305799 to Cao et al. which teaches artificial intelligence self-learning based automatic electrocardiography analysis method and apparatus. US 2020/0113470 to Freidman et al. which teaches systems and methods for fetal monitoring. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844. The examiner can normally be reached Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER L GHAND/Examiner, Art Unit 3792